March 13, 1915. The opinion of the Court was delivered by
Conviction before a magistrate's Court for violation of the Sunday laws, as written in section 699 of the Criminal Code of Laws, 1912; appeal to the Circuit Court and the magistrate's judgment there affirmed; appeal here.
The appeal is totally without merit; the judgment below is manifestly right.
The defendant is a native of Greece; it does not appear if he is a citizen of the United States. If he is a citizen of the United States he ought to obey the laws of the State; if he is not a citizen of the United States he must obey the laws of this State.
The exiles and martyrs who first settled this territory fixed their character upon its laws; and those who now come hither must conform thereto, until at least, unhappily that character may be changed. *Page 246 
There are eight exceptions; but the appellant has argued upon only five, and four of those five involve issues under the State or Federal Constitutions. Let the exceptions be reported.
The following constitutional enactments are invoked:
State: (1) Art. V, sec. 21, as to a magistrate's jurisdiction.
(2) Art. I, sec. 8, as to a forfeiture of estate.
(3) Art. I, sec. 19, as to excessive fines.
(4) Art. I, sec. 5, as to due process of law.
(5) Art. I, sec. 4, as to establishment of religion.
Federal: (6) Fourth amendment, as to unreasonable seizures.
(7) Fifth amendment, as to due process of law.
The appellant has cited no case and no text to sustain his exceptions about these constitutional enactments; he has simply thrown them in as drag nets, and we are disposed to take them out in like manner.
It is sufficient to say the second, third and sixth cited enactments have no relevancy to the facts of the case at bar.
The seizure and forfeiture here was of twelve boxes of cigars, partially filled, aggregating 283 cigars, worth $14.15. The argument of counsel is that "if the magistrate could pronounce a forfeiture of twelve boxes he could, under the same modus operandi, forfeit one thousand boxes, a power void under the principle of reductio ad absurdum."
If there be an absurdity, it lies in the contention that the power to do a reasonable thing involves also the power to do an unreasonable thing.
The fourth and seventh enactments only save to a person the right to be brought into Court, and to have the chance there to establish any fact which by the law of the land would protect him and his property.
The statute in question, and the trial for its violation, does not impinge upon those constitutional enactments. *Page 247 
The fifth enactment has over and again been construed, and against the contention of the appellant. City v. Benjamin, 33 S.C.L. (2 Strob.) 521; Cain v. Daly,74 S.C. 480; 55 S.E. 110; State v. James, 81 S.C. 198;62 S.E. 214; 18 L.R.A. (N.S.) 295n.; 16 Ann. Cas. 277.
The first enactment has reference to a magistrate's jurisdiction; and the exact contention is, that in the case at bar the magistrate went beyond the limit fixed by these words of the Constitution, "jurisdiction (to be prescribed by the General Assembly) shall not extend to cases where the punishment exceeds a fine of $100.00 or imprisonment for sixty days." Const., art V, sec. 21.
At section 20 of the Criminal Code the General Assembly has fixed the jurisdiction of a magistrate in these words: "They shall have jurisdiction of all offenses which may be subject to the penalties of either fine or forfeiture not exceeding one hundred dollars," etc.
But the same chapter of the Criminal Code, which enacts the Sunday law, expressly confers on magistrates "power and authority to summon before him any person who shall offend * * * and upon proof * * * the said magistrate shall give a warrant * * * to seize the said goods * * * put on sale * * * and to sell the same."
It has been held that the word "punishment," as used in the Constitution at art. V, sec. 21, does not include a forfeiture, such, for instance, as that prescribed by section 699 of the Criminal Code, Sunday statute.State v. Hunter, 79 S.C. 91, 60 S.E. 226.
That statute does not make the selling of goods on the "Lord's Day" a crime, punishable by fine or imprisonment; it directs the magistrate to proceed against the goods and to forfeit them to the county; there is no punishment of the vendor by fine or imprisonment imposed by the statute; the vendor is not arrested upon a warrant *Page 248 
issued, he is "summoned" before the magistrate, judgment is in rem, and the person of the vendor goes free.
The procedure is not that prescribed by section 28 of the Criminal Code.
The statute prescribed no other process or procedure by which the sale of goods on the "Lord's Day" may be stopped.
Unless a magistrate may proceed to do it, no officer may.
That statute confers the jurisdiction, and the Constitution does not limit the jurisdiction; the jurisdiction is, therefore, lawful to be exercised.
The judgment of the Circuit Court is, therefore, affirmed.